Title: From Richard Harrison to Joseph Anderson, 29 May 1822
From: Harrison, Richard
To: Anderson, Joseph

SirAuditors Office
May 29. 1822.Agreeable to your request I now send you a Copy of my letter to the Chairman of the Committee on Public Expenditures, in answer to a call made by him for information on the Subject of a certain bill drawn by Mr Jefferson, as minister to France, on the Bankers of the United States at Amsterdam—I also enclose a Copy of my Certificate, as recorded in Report Book O, on which the Value of said bill was refunded.—I have not the means of furnishing  further explanation of this transaction, unless a copy from my Records of the Report on Mr Jeffersons General Accot Curry in Guilders should be supposed to afford any that is material. In that Report he is provisionally charged with the bill in question.I am very respectfully Sir yr obed. ServR. Harrison